Citation Nr: 1024556	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  06-08 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
degenerative disc disease with spondylosis, for the period from 
February 6, 2004, to May 30, 2006.  

2.  Entitlement to a rating in excess of 40 percent for 
degenerative disc disease with spondylosis, for the period from 
May 31, 2006.

2.  Entitlement to a rating in excess of 30 percent for 
hypertensive cardiovascular disease.

3.  Entitlement to service connection for diabetes mellitus.  

4.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an eye 
disability, including choroidal neovascularization.




REPRESENTATION

Appellant represented by:	Disabled American Veteran



ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from August 1957 to August 
1959, and from December 1960 to July 1979.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, and a 
November 2004 rating decision of a special processing unit (also 
known as the "Tiger Team") at the RO in Cleveland, Ohio.  The 
appellant's claims are now in the jurisdiction of the RO in 
Houston, Texas.  

In the November 2002 rating decision, the Waco RO denied service 
connection for diabetes mellitus.  In the November 2004 rating 
decision, the Cleveland RO, inter alia, increased the rating for 
the appellant's degenerative disc disease with spondylosis to 20 
percent, effective February 6, 2004; denied a rating in excess of 
30 percent for hypertensive cardiovascular disease; determined 
that new and material evidence had not been received to reopen a 
previously denied claim of service connection for an eye 
disability; and reopened a previously denied claim of service 
connection for diabetes mellitus, but denied the claim on the 
merits.  

With respect to the claim of service connection for diabetes 
mellitus, although the Cleveland RO concluded that the appellant 
was required to meet the evidentiary hurdle of submitting new and 
material evidence, the Board finds that consideration of that 
claim on the merits is appropriate.  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996) (discussing the Board's 
jurisdictional responsibilities in previously denied claims).  
After reviewing the record, and affording the appellant the 
benefit of the doubt, the Board finds that a statement submitted 
by the appellant in October 2003 may be construed as a timely 
notice of disagreement with the November 2002 rating decision 
denying service connection for diabetes mellitus.  Szemraj v. 
Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004); see also Collaro 
v. West, 136 F.3d 1304, 1308-09 (Fed. Cir. 1998).  Given the 
subsequent procedural history, the Board finds that consideration 
of that claim on the merits is now appropriate.  Thus, the issue 
on appeal has been characterized as set forth on the cover page 
of this decision.  

Additionally, the Board notes that before the appellant's appeal 
was certified to the Board, in a February 2007 rating decision, 
the RO in Houston, Texas, increased the rating for the 
appellant's service-connected degenerative disc disease to 40 
percent, effective May 31, 2006.  Although an increased rating 
was granted, the issue remains in appellate status, as the 
maximum schedular rating has not been assigned.  AB v. Brown, 6 
Vet. App. 35 (1993).  Moreover, given the RO's actions, complete 
adjudication of the appellant's claim now requires an analysis 
during two discrete time periods, as set forth above on the cover 
page of this decision.

The Board notes that in several September 2009 statements, 
the appellant appeared to refer to multiple additional 
claims, including service connection for a skin condition, 
soft tissue sarcoma, a respiratory disability, multiple 
myeloma, peripheral neuropathy, a metabolic disorder, a 
digestive disorder, sinusitis, encephalitis lethargica, a 
kidney disability, hearing loss, and a thyroid condition.  
These matters are referred to the RO for appropriate 
action.

As set forth below in more detail below, a remand is necessary 
with respect to the issues of service connection for diabetes 
mellitus, an eye disability, and increased ratings for 
degenerative disc disease and hypertensive cardiovascular 
disease.  These issues are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a February 2002 rating decision, the RO denied the 
appellant's claim of entitlement to service connection for an eye 
disability.  Although he was notified of this decision and his 
appellate rights in a February 2002 letter, he did not appeal 
within the applicable time period.

2.  In September 2003, the appellant sought reopening of his 
claim of service connection for an eye disability.

3.  Evidence received since the final February 2002 rating 
decision denying service connection for an eye disability relates 
to an unestablished fact necessary to substantiate the claim and, 
when the credibility of such evidence is presumed, raises a 
reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The February 2002 rating decision denying service connection 
for an eye disability is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 20.1103 (2009).

2.  New and material evidence has been received to reopen the 
previously denied claim of service connection for an eye 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(b)(1) (2009).  VA also has a duty to 
assist claimants in obtaining evidence needed to substantiate a 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating that claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2009).  In light of the 
favorable decision below, the Board finds that any deficiency in 
VA's VCAA notice or development actions is harmless error.


Background

In pertinent part, the appellant's service treatment records show 
that in January 1966, he was treated for a contusion of the left 
eye with traumatic mydriasis.  His visual acuity was 20/40 and he 
was treated with Neodecadron.  The examiner indicated that the 
appellant's vision would return to normal.  Subsequent service 
treatment records document largely normal visual acuity.  In May 
1977, the appellant was treated for blepharitis with good relief.  
He also underwent evaluation in the thyroid clinic for various 
symptoms, including exophthalmos.  

In April 1988, the appellant submitted an original application 
for VA compensation benefits, seeking service connection for 
multiple disabilities.  His application is silent, however, for 
any mention of an eye disability, as is medical evidence received 
in connection with the claim.  This evidence includes a June 1988 
VA medical general medical examination report which shows that 
the appellant's eyes exhibited no abnormalities.  His sclerae 
were clear and his pupils reacted normally.  In a September 1988 
rating decision, the RO granted service connection for multiple 
disabilities, including hypertension.  

In December 1992 and January 1994, the appellant submitted claims 
of service connection for disabilities he contended were 
associated with his exposure to Agent Orange.  His claims, 
however, are silent for any mention of an eye disability.  

In connection with his claims, the appellant underwent a series 
of VA medical examination in February 1994.  The appellant 
reported multiple medical problems which he claimed were related 
to exposure to Agent Orange.  He indicated that he had served in 
the Coast Guard and, while stationed in Hawaii, had been 
responsible for loading the chemical onto ships bound for 
Vietnam.  The appellant's complaints included watery eyes.  He 
claimed that he had developed the condition in 1965, 1966, or 
1967, although he had never received medical treatment for it.  
His complaints also included chronic sneezing, nasal congestion 
and headaches.  The appellant also reported a history of 
hypertension with a stroke in 1987.  On examination, his eyes 
exhibited no abnormalities.  His pupils were round, regular, 
equal and reactive to light and accommodation.  Extraocular 
muscles were intact.  Visual fields were grossly intact and fundi 
were benign.  There was no diplopia or nystagmus.  His gaze was 
conjugate.  The diagnoses included history of cerebrovascular 
accident in 1987, with no definite evidence of clinical 
persistent abnormality, and allergic rhinitis.  

In a September 1994 rating decision, the RO denied the 
appellant's multiple claims, including service connection for 
sinusitis secondary to Agent Orange exposure.  

In August 2001, the appellant again submitted numerous claims, 
including a claim of service connection for an eye disability, 
secondary to his service-connected hypertension.  He indicated 
that he had become dizzy and fallen, causing a detached retina 
and burst blood vessels in the eyes.  He indicated that he had 
undergone multiple eye surgeries, lost his vision, and had been 
told his eyes would never improve.  

In support of his claim, the RO received private clinical 
records, dated from 1999 to 2001, showing complaints pertaining 
to the appellant's eyes.  He was diagnosed as having choroidal 
neovascularization.  Additional diagnoses included age related 
maculopathy, bilaterally, and right eye macular scar and 
cataract.  The appellant's family history was noted to be 
positive on both sides for cataracts, blindness, and macular and 
retinal degeneration.  In an August 2001 letter, the appellant's 
private physician indicated that both of the appellant's eyes had 
been affected by choroidal neovascularization, unfortunately, 
rendering him legally blind.  

In a February 2002 rating decision, the RO denied the appellant's 
claim of service connection for an eye disability, finding that 
there was no medical evidence that the appellant's current eye 
disability was related to his service-connected hypertension, as 
he contended.  The appellant was notified of the RO's 
determination and his appellate rights in a letter dated February 
28, 2002, but he did not appeal within the applicable time 
period.  

The Board notes that in the course of pursuing additional claims, 
the appellant thereafter submitted various medical records 
showing that he received treatment for multiple unrelated medical 
conditions, as well as duplicative records showing treatment for 
choroidal neovascularization.  He did not, however, submit any 
statement within one year of notification of the February 2002 
rating decision which could be construed, liberally or otherwise, 
as a notice of disagreement with that decision.  See 38 C.F.R. 
§ 20.201 (2009) (noting that although special wording is not 
required, the notice of disagreement must be in terms which can 
be reasonably construed as disagreement with that determination 
and a desire for appellate review).  The duplicative records 
showing treatment for choroidal neovascularization do not extend 
the period for initiating an appeal.  38 C.F.R. §§ 3.156, 20.304 
(2009); see also Muehl v. West, 13 Vet. App. 159 (1999).  Thus, 
the Board finds that the February 2002 rating decision is final.  
38 U.S.C.A. § 7105(c) (West 2002)38 C.F.R. § 20.1103 (2009).

In September 2003, the appellant again filed a claim of service 
connection for an eye disability, now claiming that he was blind 
secondary to diabetes mellitus.  The appellant indicated that he 
been diagnosed as having diabetes mellitus in 2002 and believed 
that he had developed the condition as a result of his exposure 
to Agent Orange during service.  He acknowledged that he never 
been to Vietnam, but claimed that while he was stationed in 
Honolulu, Hawaii, from October 1965 to August 1968, his duties 
had included loading Agent Orange on to ships bound for Vietnam.  
He also indicated that as Captain of Port in Hawaii, his duties 
included visually inspecting hazardous cargo, including Agent 
Orange.  In support of his contention, he submitted a September 
1966 Coast Guard memorandum discussing dangerous cargo 
regulations.  

In support of his claims, the appellant submitted multiple pieces 
of medical evidence, including an April 2003 sleep study showing 
an impression of legal blindness secondary to diabetic 
retinopathy.  

The appellant thereafter submitted additional statements 
reflecting varied theories of entitlement to service connection 
for an eye disability.  In a February 2004 statement, for 
example, the appellant contended that his blindness was due to 
his service-connected hypertension and/or his exposure to Agent 
Orange.  

In an April 2006 statement, the appellant reported that he had 
developed age related macular degeneration in 1995.  He contended 
that the condition had been caused by hypertension and/or 
sunlight.  Specifically, the appellant noted that as a member of 
the Coast Guard, he was frequently exposed to the glare of the 
sun off the water.  He theorized that this sun exposure had 
caused his eye disability.  

In a September 2009 statement, the appellant noted that he had 
numerous sustained eye injuries during active duty and contended 
that his current eye disability was related to such injuries.   

In May 2010, the appellant submitted medical information he 
obtained from the Internet, including an article entitled 
Hypertensive Retinopathy.  The article noted that high blood 
pressure could cause damage to the blood vessels in the eyes.  




Applicable Law

Service connection

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

Service connection may be established on a secondary basis for a 
disability which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2009).  
Additional disability resulting from the aggravation of a non-
service-connected condition by a service-connected condition is 
also compensable under 38 C.F.R. § 3.310(a).  See also Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Although section 
3.310 was amended effective October 10, 2006, the Board will 
apply the former version of 38 C.F.R. § 3.310, which is more 
favorable to the appellant because it does not require the 
establishment of a baseline before an award of service connection 
may be made.

The standard of proof to be applied in decisions on claims for VA 
benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that 
provision, VA shall consider all information and lay and medical 
evidence of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a matter, 
the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

New and Material Evidence

In general, decisions of the RO and the Board that are not 
appealed in the prescribed time period are final.  38 U.S.C.A. §§ 
7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 
(2009).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is presented 
or secured with respect to that claim.

For claims such as this one, filed on or after August 29, 2001, 
new evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156 (2009).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the basis 
that there was no new and material evidence to reopen the claim 
since a prior final disallowance.  See Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  For purposes of reopening a claim, the 
credibility of newly submitted evidence is generally presumed.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, the credibility 
of newly presented evidence is to be presumed unless evidence is 
inherently incredible or beyond competence of witness).


Analysis

As set forth above, in a February 2002 rating decision, the RO 
denied service connection for an eye disability, finding that 
there was no probative evidence that the appellant's eye 
disability was related to his service-connected hypertension, as 
he contended.  Although the appellant was notified of the 
decision and his appellate rights, he did not appeal within the 
applicable time period.  Thus, the decision is final and not 
subject to revision on the same factual basis.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. § 20.1103 (2009).  

In this appeal, the appellant seeks to reopen his claim of 
service connection for an eye disability.  Despite the finality 
of a prior adverse decision, a claim will be reopened and the 
former disposition reviewed if new and material evidence is 
presented or secured with respect to the claim which has been 
disallowed.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).

Thus, the Board has reviewed the entire record, with particular 
attention to the additional evidence received since the final 
February 2002 rating decision.  As discussed in detail above, the 
additional evidence received includes numerous statements from 
the appellant outlining additional theories of entitlement, as 
well as clinical records and information obtained from the 
Internet supporting some of his theories.  

Many of the appellant's theories of entitlement are new and were 
not expressly considered by the RO at the time of the February 
2002 rating decision, including his theories of service 
connection based on in-service eye injuries and excessive 
exposure to sun.  The Board notes that the appellant's raising of 
alternate theories of entitlement to service connection for the 
same disability, in and of itself, does not provide a sufficient 
basis upon which to reopen the claim.  See Roebuck v. Nicholson, 
20 Vet. App. 307 (2006); see also Ashford v. Brown, 10 Vet. App. 
120, 123 (1997).  He has, however, provided medical evidence 
suggesting a diagnosis of an eye disability not previously 
considered-diabetic retinopathy, and now has a pending claim of 
service connection for diabetes mellitus on appeal.  He has also 
submitted an Internet article suggesting that hypertension can 
lead to eye abnormalities, evidence which was lacking at the time 
of the February 2002 rating decision.  

Additionally, the Board notes that although the appellant is not 
competent to provide a probative opinion regarding the etiology 
of his current eye disability, whatever its diagnosis or 
diagnoses, he can describe his in-service experiences and 
symptoms.  As noted, for purposes of determining whether evidence 
is new and material, it must be presumed to be credible unless it 
is inherently incredible or beyond competence of witness.  Justus 
v. Principi, 3 Vet. App. at 513.  Here, the appellant has 
described additional in-service incidents not previously 
considered, including additional eye injuries and exposure to the 
glare from the sun while aboard ships.  Presuming the credibility 
of the appellant's statements, and considering the medical and 
Internet evidence supporting his various theories of entitlement, 
the Board finds that, overall, new and material evidence 
sufficient to reopen the claim of service connection for an eye 
disability has been received.  38 C.F.R. § 3.156(a) (2009).  

Although the evidence discussed above is adequate for the limited 
purposes of reopening the claim, this does not make it sufficient 
to allow the grant of the benefits sought.  See generally Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998) (material evidence is 
evidence that would contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant the claim).  Once a claim is reopened, however, 
the statutory duty to assist is triggered.  See 38 U.S.C.A. § 
5103 (West 2002).  For reasons explained below, the Board finds 
that additional development is necessary before the Board may 
proceed to a decision on the merits.


ORDER

New and material evidence having been submitted, the application 
to reopen the claim of service connection for an eye disability 
is granted.  


REMAND

Since the RO last reviewed this appeal, the appellant has 
submitted additional medical evidence directly to the Board.  
Because he did not submit a waiver of initial RO consideration of 
this evidence, a remand is required.  See 38 C.F.R. §§ 19.31, 
19.37, 20.1304 (2009).

Additionally, a review of the record indicates that additional 
evidentiary development is necessary prior to further appellate 
consideration.  The record on appeal contains a copy of a June 
2001 letter from the Social Security Administration (SSA) 
advising the appellant that he had been awarded disability 
benefits.  The nature of the disability or disabilities for which 
he was initially awarded benefits is unclear, although clinical 
records contain references to multiple disabling conditions, 
including hypertension, obesity, and history of low back pain.  
See e.g. private clinical record of December 2, 1999, noting that 
the appellant had requested that his physician complete a claims 
form describing his disabilities.  The record also contains an 
undated letter from SSA showing that the appellant was in receipt 
of disability benefits based on unspecified mental and 
cardiovascular conditions.  

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA is 
required to obtain relevant records from a Federal department or 
agency, including SSA.  Indeed, VA may only end its efforts to 
obtain such records if it is concluded that the records sought do 
not exist or that further attempts to obtain them would be 
futile.  See 38 C.F.R. § 3.159(c)(2) (2009).  Given the 
discussion above, it appears that records from SSA are relevant 
to at least some of the issues on appeal.  McGee v. Peake, 511 
F.3d 1352, 1357 (Fed. Cir. 2008) (noting that Congress has 
explicitly defined VA's duty to assist in terms of relevance); 
see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) 
(holding that there must be specific reason to believe these 
records may give rise to pertinent information to conclude that 
they are relevant).  Thus, the Board finds that the RO should 
assist the appellant in obtaining records from SSA, in accordance 
with 38 C.F.R. § 3.159(c)(2) (2009).  

The Board also finds that additional evidentiary development is 
necessary with respect to the appellant's allegations of in-
service Agent Orange exposure.  The appellant has argued that he 
developed diabetes mellitus and/or an eye disability as a result 
of his exposure to Agent Orange while loading or inspecting 
hazardous cargo on ships bound for Vietnam.  The appellant has 
reported that this exposure occurred while he was stationed in 
Hawaii from October 1965 to August 1968.  A Department of Defense 
(DOD) inventory indicates that Agent Orange testing was conducted 
in parts of Hawaii in 1966 and 1967.  

VA has established procedures for verifying exposure to Agent 
Orange outside the Republic of Vietnam (RVN), including reviewing 
of the Department of Defense (DOD) inventory of herbicide 
operations and, if necessary, submitting a research request to 
the U. S. Army and Joint Services Records Research Center 
(JSRRC).  See M21-1MR, Part IV, Subpart ii, 2.C.10.n.  It does 
not appear that these actions have been completed.  This should 
be accomplished on remand.  

Additionally, the Board notes that in Rice v. Shinseki, 22 Vet. 
App. 447 (2009), the Court of Appeals for Veterans Claims (Court) 
held that a claim for a total rating based on unemployability due 
to service-connected disability (TDIU), either expressly raised 
by the appellant or reasonably raised by the record involves an 
attempt to obtain an appropriate rating for a disability and is 
part of the claim for an increased rating.  In this case, the 
appellant has contended that he is unable to work due to his 
service-connected disabilities.  The record on appeal contains a 
March 2008 letter from the appellant's VA physician indicating 
that the appellant is no longer able to work due to severe low 
back pain.  

After reviewing the record, the Board finds that VA medical 
examinations are necessary to address the current severity of the 
appellant's service-connected low back disability and 
hypertensive cardiovascular disease.  38 C.F.R. § 3.159(c)(4) 
(2009); see also Massey v. Brown, 7 Vet. App. 204 (1994) (holding 
that VA medical examination reports must provide sufficient 
reference to the pertinent schedular criteria).  Given the 
appellant's contentions and the evidence of record, the 
examinations should also include findings regarding what effect 
the appellant's disabilities have on his ability to work.  
Friscia v. Brown, 7 Vet. App. 294 (1995).  

Finally, the Board also finds that VA medical examinations are 
necessary with respect to the appellant's claims of service 
connection for diabetes mellitus and an eye disability.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006) (VA must provide a 
medical examination when there is competent evidence of a current 
disability and an indication that the disability may be 
associated with active service or a service-connected 
disability).  Here, the appellant has advanced multiple theories 
of entitlement, including service connection secondary to his 
service-connected hypertensive cardiovascular disease.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact SSA and obtain 
outstanding records pertinent to the 
appeal, including any medical records 
corresponding to the appellant's 
application for disability benefits.

2.  In accordance with M21-1MR, Part IV, 
Subpart ii, 2.C.10.n, the RO should take 
appropriate steps to verify the appellant's 
reports of exposure to Agent Orange in 
Hawaii.  

3.  If the appellant's exposure to Agent 
Orange during active service cannot be 
established, he should be afforded a VA 
medical examination for the purposes of 
clarifying the nature and etiology of his 
diabetes mellitus.  The claims folder must 
be provided to the examiner for review in 
connection with the examination.  After 
examining the appellant and reviewing the 
claims folder, the examiner should provide 
an opinion, with supporting rationale, as 
to whether it is at least as likely as not 
that the appellant's diabetes mellitus is 
causally related to his active service, any 
incident therein, or any service-connected 
disability, including hypertensive 
cardiovascular disease.

4.  The appellant should be afforded a VA 
medical examination for the purposes of 
clarifying the nature and etiology of his 
bilateral eye disability.  The claims 
folder must be provided to the examiner for 
review in connection with the examination.  
After examining the appellant and reviewing 
the claims folder, the examiner should 
provide an opinion, with supporting 
rationale, as to whether it is at least as 
likely as not that any eye disability 
identified on examination is causally 
related to the appellant's active service, 
any incident therein (including a January 
1966 contusion of the eye or exposure to 
the glare from the sun while aboard ships), 
or any service-connected disability, 
including hypertensive cardiovascular 
disease.

5.  The appellant should also be afforded a 
VA medical examination for the purposes of 
clarifying the severity of his service-
connected degenerative disc disease with 
spondylosis.  The claims folder must be 
provided to the examiner for review in 
connection with the examination.  After 
examining the appellant and the results of 
any diagnostic testing deemed necessary, 
the examiner should:  (a) provide range of 
motion findings of the lumbar spine, 
including whether any ankylosis is present.  
(b) identify any neurological pathology 
associated with the service-connected low 
back disability, including bowel or bladder 
impairment, and comment on the severity of 
each neurological sign and symptom 
reported; (c) state whether the appellant's 
degenerative disc disease results in 
incapacitating episodes, and if so, the 
duration of the episodes over the past 12 
months should be reported; (d) comment on 
what effect the appellant's low back 
disability has on his ability to work.

6.  The appellant should be afforded a VA 
medical examination for the purposes of 
clarifying the severity of his service-
connected hypertensive cardiovascular 
disease.  The claims folder must be 
provided to the examiner for review in 
connection with the examination.  After 
examining the appellant and the results of 
any diagnostic testing deemed necessary, 
including METs testing unless medically 
contraindicated, the examiner should 
comment on the presence and frequency of 
any acute congestive heart failure 
episodes, as well as whether the 
appellant's cardiovascular disability is 
productive of dyspnea, fatigue, angina, 
dizziness, syncope, or left ventricular 
dysfunction.  

7.  After the above development has been 
completed, the RO should review all the 
evidence of record in readjudicating the 
appellant's claims, including the issue of 
entitlement to a total rating based on 
individual unemployability.  If the claims 
remain denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case and the 
appropriate opportunity to respond.

The case should then be returned to the Board, if in order.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


